Case 0:20-cr-60111-JIC Document 1 Entered on FLSD Docket 09/24/2020 Page 1 of 5


AO 91(Rev:11/1I) Crimi
                     nalComplaint

                                U NITED STATES D ISTRICT COURT
                                                       forthe
                                             SouthernDistrictofFlorida

               United StatesofAmerica                        )
                           V.
                                                             )                                                               >
                  W ILLIAM CESAIRE,
                                                             ,
                                                             )
                                                                   c-,-x-.z /-yy#y-
                                                             )
                                                             )

                                          CR IM IN AL CO M PLAINT
        1,thecomplainantinthiscase,statethatthefollowing istruetothebestofmy knowledgeandbelief.
Onoraboutthedatets)of               7/26/19thgp-jgh8/4/2
                                                       .9.       ginthecountyof                Broward                   inthe
    Southern       Districtof           Flori
                                            da         ,thedefendantts)violated:
         CodeSection                                               O.#à? zdeDescription
Ti
 tle 21,UnitedStatesCode,                Possession wi
                                                     th Intentto Distribute Heroinand 50Gramsormore of
Section846and841(b)(1)(A).               Metham'
                                               phetamine




        Thiscriminalcomplaintisbasedon these facts:
Seeattached affidavi
                   t.




        W Continuedontheattachedsheet.

                                                                        .                                            yzlzr
                                                                                   c('A?7 ttlttl'tA 6?l l f/'tl

                                                                             DANNY PO LO ,TFA DEA
                                                                                   Printednameand title

Sworn and subscribed teLephonically
                                                                              '   AN
                                                                                    I .,
                                                                             1.>a.
                                                                              *

                                                                                              v.'                 v
                                                                                                                ..
Date:         09/24/2020                                                     /             (,,- ?7 z.
                                                                                                            f
                                                                                       Judge'ssignature

City and state:              Fod Lauderdale,Florida                  PATRICK M.HUNT,U.S.MAGISTRATE JUDGE
                                                                                   Prîntednameandtttle
Case 0:20-cr-60111-JIC Document 1 Entered on FLSD Docket 09/24/2020 Page 2 of 5




                                            A FFID AVIT

          1,Danny Polo,being duly sworn,depose and state asfollow s:

                 Iam a Task Force Agent(11TFA'')with the Drug EnforcementAdministration
   ((1DEA'')assignedto theMiami,FloridaFieldDivision,EnforcementGroup 14,andhavebeen
   since approxim ately N ovem ber 2018, Additionallys1 am a Detective for the Brow ard County

   Sheriff's Office. Ihave received specialized training in illegaldrug sm uggling and distribution

   investigations'
                 , have padicipated in num erous illegal drug investigations; and have debriefed

   defendants,informants,and witnesseswho had personalknowledge ofmajordrug traffcking
   organizations. I have participated in al1 aspects of illicit drug investigations,including: the

   questioning of w im esses, the execution of search and arrest w arrants,the use of undercover

   officers, acting m yself as an undercover officer, the utilization of inform ants, conducting

   surveillance, analyzing inform ation obtained from court-ordered pen register/trap and trace

   intercepts, and analyzing telephone toll infonnation obtained as a result of adm inistrative

   subpoenas issued by the DEA .

          2.     The infonnation contained in thisA ffdavitissubm itted forthe lim ited purpose of

   supplying probable cause to believe thatfrom on oraboutJuly 26,20l9,through on orabout

   A ugust 10,2020,W ILLIA M CESA IRE did know ingly and w illfully possess with intentto

   distribute a m ixture and substance containing a detectable nm ountofheroin,and 50 gram sor

   m ore ofa m ixture orsubstance containing a detectable am ountofm ethamphetnm ine,in violation

   ofTitle21,UnitedStatesCode,Section841(a)(1)and(b)(1)(A).Becauseofitslimitedpurpose,
   thisA ffidavitdoesnotcontain a11the inform ation known to Iaw enforcem entregarding this

   investigation. ThisA ffidavitisbased on personalknowledge as wellas inform ation provided to

   m e by other law enforcem entofKcers.

                                                  1
Case 0:20-cr-60111-JIC Document 1 Entered on FLSD Docket 09/24/2020 Page 3 of 5




          3.     OnoraboutJuly26,20l9,anundercoverlaw enforcementoftkerCUC'')wason
   footin thearea of2025 E.AtlanticBlvd.,in Pompano Beach,in the Southern DistrictofFlodda.

   TheU C w asapproached by an individual,who asked ifthe UC wasinterested in purchasingdrugs.

   TheindividualsaidhewouldselltheUC 8capsulesofheroin for$100and alsohadcrack cocaine
   forsale.TheUC recognized the individualfrom priorinvestigations as CESA IRE,and confirm ed

   hisidentity through 1aw enforcem entdatabases.A ttheend oftheconversation,CESA IRE handed

   the U C a purported heroin capsule to sam ple,and provided a phone num ber ending in 7791,for

   the U C to callifhe w anted to purchase drugs.

          4.     From on or about August 27, 2019, through A ugust 28, 2019, the U C placed

   recorded callsto CESAIRE to discuss the purchase ofheroin. On oraboutAugust28,2020,the

   U C m etwith CESA IRE neaz the site oftheirfirstm eeting in Pom pano Beach. Them eeting was

   surveilled and recorded. CESA IRE approached the UC 'svehicle and handed theU C Gve capsules

   ofasubstancewhich latertield tested positive asheroin in exchangefor$100.
          5.     From on oraboutSeptem ber 16,2019 through on oraboutSeptem ber18,2019,the

   UC placed recorded phone calls to CESAIRE to discuss the purchase of heroin. On or about

   Septem ber 18,20l9,the U C m etw ith CESAIRE in the area of 101 E.Atlantic Blvd.,Pom pano

   Beach. During the m eeting,which was surveilled and recorded,CESA IRE handed the UC six

   capsulesofasubstancewhich latertield tested positiveasheroin in exchangefor$100.
                 From on oraboutN ovem ber14,2019 through on oraboutN ovem ber18,2019,the

   U C placed recorded phone calls to CESAIRE to discuss the purchase of heroin. On or about

   N ovem ber 18,2019,the UC m etw ith CESA IRE in the area of 101E.Atlantic Blvd. During the

   m eeting,w hich was surveilled and recorded,CESA IRE gave the U C a blue bag containing a

   substancethatlaterfield tested positiveasheroin in exchangefor$100.
Case 0:20-cr-60111-JIC Document 1 Entered on FLSD Docket 09/24/2020 Page 4 of 5




          7.     From on oraboutN ovem ber 19,2019 through on oraboutN ovem ber20,2019,the

   UC placed recordedphonecallsto CESAIRE to discussthepurchaseof$1200worth heroin. On
   oraboutN ovem ber20,2019,the U C m etwith CESAIRE in the area of 1000 SW 46thAvenue, in

   Pom pano Beach. During them eeting,w hich wassurveilled and recorded,CESAIRE gavetheU C

   a knotted plastic bag containing approxim ately 9.8 gram s of a substance that later field tested

   positiveasheroin in exchangefor$1200.

          8.     On oraboutM arch 4,2020,the U C placed recorded phpne callsto CESAIRE and

   the two discussed the purchase of both Sdboy''(slang for heroin) and Sl-l-ina''(slang for
   methamphetamine).CESAIRE indicatedthathehadheroin,butneededtocallsomeonetoobtain
   methamphetamine. CESAIRE agreed to sellthe UC one-eighth ofan ounceofheroin for$500,

   and oneounceofmethamphetaminefor$700.On oraboutM arch4,2020,theUC metCESAIRE
   in the area of4740 NW 24thCt. in Lauderdale Lakes. During the m eeting,w hich was surveilled

   and recorded, CESAIRE gave the U C.a bag containing approxim ately 4.2 gram s of suspected

   heroin and 29.4 gramsofsuspected methamphetam inein exchangefor$1200.Laterfeld testing
   confirm ed the presence ofheroin and m ethnm phetam ine in the substances.

          9.     From on or about M arch 4,2020 through on or about M azch l0,2020,the UC

   placed recorded calls to CESA IR E to discuss the purchase of m ethnm phetam ine. CESA IRE

   agreedto sell3ouncesofmethamphetnminefor$2100.On oraboutM arch 10,2020,theUC met
   w it.h CESA IRE in the area of201E.Sam pleRoad,in Pom pano Beach. During the m eeting,which

   w as surveilled and recorded,CESA IRE gave the UC 3 plastic bags,each containing oneounce of

   a substance that later laboratory testing showed to be 95% pure m etham phetam ine,in exchange

   for$1200.
                 On oraboutM arch 13,2020,the U C placed recorded callsto CESA IRE to discuss
Case 0:20-cr-60111-JIC Document 1 Entered on FLSD Docket 09/24/2020 Page 5 of 5



                                         L
                                         .

   thepurchaseofheroin.CESAIRE agreedtoselltheUC $500wol'
                                                        thofheroin.OnoraboutM arch
   13,2020,the U C m et with CESAIRE in the area of 101 E.Atlantic Blvd.,in Pom pano Beach.

   During the m eeting,which w as surveilled and recorded,CESAIRE gave the U C a plastic bag

   containing4.1gramsofasubstancethatlatertieldtestedpositiveasheroinin exchangefor$500.
          11.    On oraboutA ugust4,2020,the UC placed recorded callsto CESA IRE to discuss

   thepurch% eofheroin.CESAIRE agreedtoselltheUC $260worth ofheroin.On oraboutAugust
   4,2020,the U C met w ith CESA IRE in the area of 101 E.Atlantic Blvd.,in Pom pano Beach.

   During the m eeting,w hich wassurveilled butnotrecorded due to device failure,CESA IRE gave

   theUC two plasticbags,each containing 1gram ofasubstancethatlaterfield tested positivefor

   heroin in exchange for$260.
          12.    Based on the foregoing facts and inform ation,yotlr A ffiant respectfully subm its

   thatthere is probable cause to believe thatfiom in oraboutJuly 26,2020,tlzrough on or about

   A ugust4,2020,W ILLIA M CESAIRE did know ingly and willfully possessw ith intentto distribute

   a m ixture and substance containing a detectable nm ount of heroin,and 50 gram s or m ore of a

   m ixture orsubstance containing a detectable am ountof m etlmm phetam ine,in violation ofTitle

   21,UnitedStatesCode,Section841(a)(1)and(b)(1)(A).
   FU RTH ER YOU R AFFIAN T SA YETH N OT.
                                                                                           .. e

                                                   -               .              tzl q
                                             DXNA Y-PC O yT> *f1 CEE AGENT
                                                              ..
                                             D RUG ENFORCEM EN T AD M IN ISTR ATION

   Attested to by the applicanttelephonically in accordance
   with the requirem ents ofFed.R.Crim .P.4.1
   this2tp
         jTH/%dayofSeptember,2020
           / ..Q,èTsz-kzl !
                          lzx ,'
   PATRICK M .H UN T
   UN ITED STATES M A GISTRATE JUD GE

                                                  4
